— In an action for divorce, the defendant husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Mclnerney, J.), dated November 17, 1982, as, pendente lite, (1) granted plaintiff (a) an order of protection and exclusive use and occupancy of the marital home, (b) exclusive use of the Lincoln automobile, and (c) temporary custody of the children, with *741visitation to defendant on a limited and supervised basis, and (2) directed defendant (a) to pay plaintiff $500 per week for maintenance and child support, (b) to keep current all payments for the marital residence, including, but not limited to, payment of the mortgage, taxes, insurance, repairs and maintenance, utilities and telephone, and (c) to pay plaintiff $3,500 for expert services. Order modified by reducing the award of $500 for maintenance and child support to $350. As so modified, order affirmed, insofar as appealed from, with costs to plaintiff. Under the circumstances demonstrated by this record, the temporary maintenance and child support award was excessive to the extent indicated. Titone, J. P., Lazer, Thompson and Weinstein, JJ., concur.